Citation Nr: 1633674	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left foot disability, to include the left great toe. 

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, April 2012, and January 2014 rating decisions of the Milwaukee, Wisconsin, regional office (RO) of the Department of Veterans Affairs (VA).

These matters were previously before the Board in October 2015, when they were remanded in order to schedule the Veteran for a video conference hearing.  The Veteran also withdrew a claim of service connection for hearing loss, and that claim was dismissed in the prior Board decision.  

The Veteran offered testimony at a video conference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed disabilities of the left ankle, foot, and great toe due to an injury he sustained during active service.  He states that the injury occurred when he dropped a heavy roller on his foot.  He further states that the notation in his service treatment records that the injury occurred to his right foot is an error.  

The service treatment records confirm that the Veteran was seen for a right foot injury after dropping an object onto it.  A second notation by the same examiner the following day also refers to the right foot.  

The current medical records include X-ray studies that note an old trauma to the left ankle.  The Veteran also reports left foot pain.  

The Veteran has not been afforded a VA examination of his left foot or left ankle.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the service treatment records confirm treatment for a foot injury.  Furthermore, the Veteran is competent to report that the injury was to his left and not his right foot.  Current medical records confirm an old trauma to the left ankle.  Thus, the McLendon requirements have been satisfied, and the Board finds that the Veteran should be scheduled for a VA examination of his feet. 

The Veteran contends that he injured his left shoulder while cleaning a torpedo tube during service.  Three lay statements have been received, two of which report that the Veteran was observed to have left shoulder discomfort ever since discharge from service.  Current medical evidence shows severe arthritis of the left shoulder, and the Veteran testified at the April 2016 hearing that he had recently undergone surgery for left shoulder arthroplasty.  

At a June 2011 VA examination of the left shoulder, the Veteran's contentions were noted by the examiner.  Following examination, the examiner opined that the Veteran's left shoulder disability was less likely than not caused by or due to repetitive motions of climbing in and out of the missiles.  The rationale was that there was no evidence of a left shoulder injury in the service treatment records, and the initial post service treatment for a left shoulder was reportedly 2000, which was more than 20 years after discharge.  No further rationale was provided other than a list of information sources.  

The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Furthermore, the Veteran did not report repetitive motion injury at the April 2016 hearing, but instead states he felt a single injury while crawling through the tube in order have it cleaned.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.  

Similarly, the Veteran reports that he experienced chest pains in the last few weeks before his discharge from service.  These were noted on the Report of Medical History he completed prior to separation, but were believed to probably be due to esophageal spasms.  

The Veteran was afforded a VA examination of his claimed heart disease in July 2011.  He had a current diagnosis of coronary artery disease, and was noted to have had a coronary artery bypass graft times three in 1999.  The examiner opined that it was less likely than not that the Veteran's current disability was due to active service.  The entire rationale was that the Veteran was discharged in 1977 and did not have the surgery until 1999, which was 22 years after the chest pain in service.  Once again, as the opinion appears to rely on the absence of treatment over the years between discharge and the surgery, it is inadequate, and an addendum opinion that addresses these matters should be obtained. 

In determining that opinions are required, the Board acknowledges an August 2013 opinion from a private physician finding that the claimed shoulder and ankle disorders more likely than not arose from service.  However, such opinion is not sufficient to enable an allowance as it was not accompanied by any rationale.  It does not appear that the private physician who provided the positive nexus opinion was given the opportunity to provide a rationale in support of the findings reached. See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Such opportunity should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary permission from the Veteran, obtain the records pertaining to his recent left shoulder replacement surgery and associate them with the record.  If these are private medical records, the Veteran should be reminded that he may choose to submit these records himself, and that it is ultimately his responsibility to ensure that any private medical records are received by VA if he wishes to have them considered.  Additionally, inform the Veteran that he is entitled to seek a clarifying opinion from Dr. M. which provides a reasoning for the conclusion reached in the August 2013 opinion.  

2.  Thereafter, schedule the Veteran for a VA examination of his feet and ankles.  Given the discrepancy between the service treatment records which note a right foot injury and the Veteran's contention that the injury was to his left foot, both feet should be examined in order to determine which foot, if any, has a residual disability due to injury in service.  All indicated tests and studies should be conducted.  The claims file should be reviewed by the examiner, and the examination report must state that it has been reviewed.  At the conclusion of the examination and record review, the examiner should express the following opinions: 

a) Does the Veteran have a current disability of the left foot/great toe, left ankle, and/or right foot?  Please list each disability.

b) For each disability identified, is it as likely as not that the disability was incurred due to active service, to include the trauma injury described by the service treatment records and the Veteran?

The reasons for all opinions should be provided.  If an addendum opinion is provided by Dr. M, this should be directly addressed by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  After the treatment records pertaining to the left shoulder replacement surgery have been obtained or are determined to be unobtainable, return the claims file to the VA examiner who conducted the June 2011 examination of the left shoulder.  After additional review of the claims file, the examiner should once again express the following opinions:

Is it as likely as not that the Veteran's left shoulder disability was incurred in or due to active service?  

The reasons for all opinions should be provided.  If the June 2011 examiner is no longer available, the claims file must be provided to a different VA examiner of at least equal qualifications in order to obtain the requested opinions.  A new examination is not required unless deemed necessary by the examiner.  

The examiner must note that absence of evidence of medical treatment in service or for many years following discharge from service is not by itself a sufficient rationale to support a negative opinion.  The examiner should also discuss the usual etiology and course of the Veteran's disability to illustrate why the absence of such records is significant.  The Veteran's contentions and lay statements should also be addressed.  Finally, if an addendum opinion is provided by Dr. M, this should be directly addressed by the examiner.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Return the claims file to the VA examiner who conducted the July 2011 examination of the heart.  After additional review of the claims file, the examiner should once again express the following opinions:

Is it as likely as not that the Veteran's coronary artery disease was incurred due to active service?  

The reasons for all opinions should be provided.  If the July 2011 examiner is no longer available, the claims file must be provided to a different VA examiner of at least equal qualifications in order to obtain the requested opinions.  A new examination is not required unless deemed necessary by the examiner.  The Veteran's contentions regarding second hand cigarette smoke and the lack of ability to exercise on board his submarine should also be addressed.  

The examiner must note that absence of evidence of medical treatment in service or for many years following discharge from service is not by itself a sufficient rationale to support a negative opinion.  The examiner should also discuss the usual etiology and course of the Veteran's disability to illustrate the significance of the 20 year gap between the chest pain in service and the coronary artery bypass.  Any other significant factors from the Veteran's medical history may be discussed, if present.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




